Exhibit 10.52


EXECUTION VERSION
TWELFTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This TWELFTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of July 22, 2020, is entered into by and among the following parties:


(i)    TRANSDIGM RECEIVABLES LLC, a Delaware limited liability company, as
Seller;
(ii)    TRANSDIGM, INC., a Delaware corporation, as Servicer;
(iii)    PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Purchaser
Agent for its Purchaser Group and as Administrator (“PNC”); and
(iv)    FIFTH THIRD BANK, NATIONAL ASSOCIATION (“Fifth Third”), as a Committed
Purchaser and as Purchaser Agent for its Purchaser Group.
Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND


A. The parties hereto and PNC Capital Markets LLC, as structuring agent, have
entered into a Receivables Purchase Agreement, dated as of October 21, 2013 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”).
B.      Immediately prior to the execution of this Amendment, the Seller,
Servicer, PNC, Fifth Third, Atlantic Asset Securitization LLC (“Atlantic”),
Credit Agricole Corporate and Investment Bank (“CACIB”, and together with
Atlantic, the “CACIB Parties”) are entering into a payoff letter, dated as of
the date hereof (the “CACIB Payoff Letter”), whereby obligations owing to the
CACIB Parties are being paid in full and the CACIB Parties are exiting the
Receivables Purchase Agreement.
C.    Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter in connection herewith (the “Amended Fee
Letter”).
D.     The parties hereto desire to amend the Receivables Purchase Agreement as
set forth herein.









--------------------------------------------------------------------------------



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Rebalancing of Capital. On the date hereof, the Seller will repay a
portion of the outstanding Capital in the amounts specified in the flow of funds
memorandum attached hereto as Exhibit C. The Seller hereby requests that Fifth
Third and PNC ratably fund a Purchase on the date hereof in an amount set forth
in Exhibit C hereto. Such Purchase shall be funded on the date hereof in
accordance with the terms of the Receivables Purchase Agreement and upon
satisfaction of all conditions precedent thereto specified in the Receivables
Purchase Agreement; provided, however, that no Purchase Notice shall be required
therefor. For administrative convenience, the Seller hereby instructs Fifth
Third and PNC to fund the foregoing Purchase by paying the proceeds thereof
directly to the accounts and in the amounts specified in Exhibit C hereto to be
applied as the foregoing repayment of Capital (as applicable) on the Seller’s
behalf.
SECTION 2. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Receivables Purchase Agreement attached hereto as Exhibit A.
SECTION 3. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrator, each Purchaser and each Purchaser Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Purchase
and Sale Termination Event, an Unmatured Purchase and Sale Termination Event, a
Termination Event or an Unmatured Termination Event.
SECTION 4. Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of
2



--------------------------------------------------------------------------------



similar effect referring to the Receivables Purchase Agreement shall be deemed
to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.
SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof upon the satisfaction of the following conditions precedent:
(a)    The Administrator shall have received counterparts of this Amendment,
duly executed by each of the parties hereto.
(b)    The Administrator shall have received counterparts of the Amended Fee
Letter duly executed by each of the parties thereto.
(c)    The Administrator shall have received confirmation that the “Closing
Fees” set forth in the Amended Fee Letter have been paid in accordance with the
terms thereof.
(d)    The Administrator shall have received such other agreements, documents,
certificates, instruments and opinions listed on the closing memorandum attached
as Exhibit B hereto.
SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
TRANSDIGM RECEIVABLES LLC,
as Seller


By: /s/ Halle F. Terrion    
Name: Halle F. Terrion    
Title: Secretary    


TRANSDIGM, INC.,
as Initial Servicer


By: /s/ Halle F. Terrion    
Name: Halle F. Terrion    
Title: Secretary    




    S-1    Twelfth Amendment to the
        Receivables Purchase Agreement



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser, as a Purchaser Agent and as Administrator




By: /s/ Michael Brown         
Name: Michael Brown
Title: Senior Vice President
    S-2    Twelfth Amendment to the
        Receivables Purchase Agreement




--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Committed Purchaser and as Purchaser Agent for its Purchaser Group




By: /s/ Brian Gardner         
Name: Brian Gardner
Title: Managing Director
    S-3    Twelfth Amendment to the
        Receivables Purchase Agreement




--------------------------------------------------------------------------------



Exhibit A
[See Attached]


    Exhibit A    Twelfth Amendment to the
        Receivables Purchase Agreement




--------------------------------------------------------------------------------



Exhibit B
Closing Memorandum
[See Attached]




























Exhibit B    Twelfth Amendment to the
        Receivables Purchase Agreement



--------------------------------------------------------------------------------



Exhibit C
[See Attached]


    Exhibit C    Twelfth Amendment to the
        Receivables Purchase Agreement

